DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/15/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-12 and 16-27 in the reply filed on 03/29/2022 is acknowledged.  
The restriction requirement dated 02/03/2022 is withdrawn in response to Applicant’s remarks dated 03/29/2022.
Claims 13-15 and 28-30 are hereby rejoined and fully examined for patentability.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-16, 18-20 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Macieira et al. US2019/0044726 hereinafter referred to as Macieira, in view of Sharma et al. US2016/0119768 hereinafter referred to as Sharma, and Sultana et al. “A Lightweight Secure Provenance Scheme for Wireless Sensor Networks” hereinafter referred to as Sultana.
As per claim 1, Macieira teaches a method for communication at a device, comprising: identifying that the device is to provide collective data provenance information for data generated at the device and at other devices, with a first portion of the data being generated at the device and with additional portions of the data being generated at the other devices (Macieira Fig.5, Fig.6, paragraph [0057], [0062], [0067]-[0072], [0075], [0079], data entries from multiple nodes are transmitted to an aggregator node.  The aggregator node aggregates the received data with its own data entry to produce bundled data. Each entry data and the bundled data includes provenance information); 
receiving data which identifies the other devices to be included in collective data provenance generation with the device (Macieira paragraph [0066]-[0067], receiving data identifying nearest neighbor nodes/discover all devices connected to a common subnet);  
generating a device specific output of the collective data provenance information based at least in part on the first portion of the data and on evaluation parameter (Macieira paragraph [0058], [0062], [0072], [0075]-[0079], aggregator generates an output based on it’s own data and a parameter); and  
generating a collective data verification parameter (Macieira Fig. 5, paragraph [0058], [0062], [0079], aggregator generates collective data verification parameter for the aggregated data).  
Macieira does not explicitly disclose receiving a group profile which identifies other devices.
Sharma teaches receiving a group profile which identifies other devices (Sharma paragraph [0081]-[0082], [0087], obtain a group id which identifies the group of members).
  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macieira with the teachings of Sharma to include assigning and obtaining a group id in order to assign a particular ID to the group of nodes wherein the nodes are able to reference the group id to identify the members of the group.
Macieira in view of Sharma does not explicitly disclose receiving, from a node associated with an owner of device and of other devices, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of first portion of data and additional portions of the data;  
generating an output based on the plurality of evaluation parameters.
Sultana teaches receiving, from a node associated with an owner of device and of other devices, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of first portion of data and additional portions of the data (Sultana Fig. 1, page 102, BS assigns each node a unique nodeID and a symmetric key)(It is obvious to one of ordinary skill in the art that the BS node is associated with the other nodes in the network.  It is also obvious to one of ordinary skill in the art that nodes in the network are associated with an owner.  Therefore, it is obvious to one of ordinary skill in the art that the BS node is associated with an owner of the other nodes in the network);  
generating an output based on the plurality of evaluation parameters (Sultana page 102, 105, generating a MAC based on nodeID and key).
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macieira in view of Sharma with the teachings of Sultana to include provisioning a symmetric key and unique nodeIDs to nodes within the network and to generate a MAC based on a nodeID and a key because the results would have been predictable and resulted in each node having a unique ID and the signatures being generated based on the nodeID and sensor data.

As per claim 3, Macieira in view of Sharma and Sultana teaches the method of claim 1, wherein identifying that the device is to provide collective data provenance information further comprises:  receiving, from the node, an indication to generate an output at each of the devices; and  generating the output that is a sum of individual values at each of the devices, based at least in part on receiving the indication to produce the output at each of the devices (Macieira Fig. 6, paragraph [0062], [0068], [0072], [0075], [0077]-[0079], plurality of aggregators receive data from nodes to generate an output.  Aggregators performs aggregation function of the sensor data).  

As per claim 4, Macieira in view of Sharma and Sultana teaches the method of claim 1, wherein identifying that the device is to provide collective data provenance information further comprises: identifying that a predetermined event has occurred, wherein the predetermined event triggers producing an output at each of the devices (Macieira Fig. 6, paragraph [0062], [0068], [0072], [0075], [0077]-[0079], plurality of aggregators receive data from nodes to generate an output.  Aggregators performs aggregation function of the sensor data).  

As per claim 5, Macieira in view of Sharma and Sultana teaches the method of claim 1, further comprising:  evaluating a function at the device to produce an output, by using the received evaluation parameters, based at least in part on the first portion of the data being generated at the device (Macieira Fig. 5, paragraph [0058], [0061]-[0062], [0068]-[0069], [0072], [0075], [0078]-[0079], aggregator generating an output based on it’s own data and parameter such as a key; Sultana page 102, 105, generating a MAC based on nodeID and key).  

As per claim 11, Macieira in view of Sharma and Sultana teaches the method of claim 1, wherein receiving the group profile further comprises:  identifying group profile parameters used for generating collective data at the devices; and  determining, based at least in part on the identified group profile parameters, how the device and the other devices are to generate collective data provenance information (Macieira Fig. 5, paragraph [0057]-[0058], [0061]-[0062], [0068], [0072], [0076]-[0079], generate signature for data; Sharma paragraph [0081]-[0082], [0087], obtain a group id which identifies the group of members.  Obtain set of identifiers that identifies individual group members; Sultana Fig. 1, page 102, 105, BS assigns each node a unique nodeID and a symmetric key. Generating a MAC based on nodeID and key). 

As per claim 12, Macieira in view of Sharma and Sultana teaches the method of claim 1, wherein the collective data verification parameter comprises a message authentication code (MAC) share of the device and a plurality of assessment parameters (Macieira Fig. 5, paragraph [0057]-[0058], [0061]-[0062], [0068], [0072], [0076]-[0079], generate data entry including a signature and additional data; Sultana Fig. 1, page 102, 105, BS assigns each node a unique nodeID and a symmetric key. Generating a MAC based on nodeID and key).  

As per claim 13, Macieira teaches a method for communication at a node, comprising: identifying a device group, for collectively providing data provenance information for data generated at the device group, to a third party (Macieira Fig.5, Fig.6, paragraph [0057], [0062]-[0063], [0067]-[0072], [0075], [0079]-[0080], data entries from multiple nodes are transmitted to an aggregator node.  The aggregator node aggregates the received data with its own data entry to produce bundled data. Expose bundled data to consumer.  Each entry data and the bundled data includes provenance information);  
receiving, at the node, data from the device group, with individual portions of 6the data being generated at individual devices (Macieira Fig.5, Fig.6, paragraph [0057], [0062] [0067]-[0072], [0075], [0079], data entries from multiple nodes are transmitted to an aggregator node.).
Macieira does not explicitly disclose provisioning a group profile, from node, to device group.
Sharma teaches provisioning a group profile, from node, to device group (Sharma paragraph [0081]-[0082], [0087], provision a group id which identifies the group of members).
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macieira with the teachings of Sharma to include assigning and obtaining a group id in order to assign a particular ID to the group of nodes wherein the nodes are able to reference the group id to identify the members of the group.
Macieira in view of Sharma does not explicitly disclose provisioning, to device group, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of individual portions of data.  
Sultana teaches provisioning, to device group, a plurality of evaluation parameters for generating collective data provenance information, the plurality of evaluation parameters being independent of individual portions of data (Sultana Fig. 1, page 102, BS assigns each node a unique nodeID and a symmetric key).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macieira in view of Sharma with the teachings of Sultana to include provisioning a symmetric key and unique nodeIDs to nodes within the network and to generate a MAC based on a nodeID and a key because the results would have been predictable and resulted in each node having a unique ID and the signatures being generated based on the nodeID and sensor data.

As per claim 14, Macieira in view of Sharma and Sultana teaches the method of claim 13, wherein provisioning the group profile further comprises:  provisioning, to the device group, at least one of a group identity, a member list, group credentials, or a function for evaluating the collective data provenance information of the data generated at the device group (Sharma paragraph [0081]-[0082], [0087], provision a group id which identifies the group of members; provision a plurality of identifiers identifying members of the group; Sultana Fig. 1, page 102, BS assigns each node a unique nodeID and a symmetric key).  

As per claim 15, Macieira in view of Sharma and Sultana teaches the method of claim 13, wherein provisioning the plurality of evaluation parameters further comprises:  provisioning, to the device group, at least one of a message authentication code (MAC) share, a MAC key share, or a shared random parameter (Sultana Fig. 1, page 102, BS assigns each node a unique nodeID and a symmetric key).  

As per claims 16, 18-20 and 26-30, the claims claim apparatuses essentially corresponding to the method claims 1, 3-5 and 11-15 above, and they are rejected, at least for the same reasons.

Claims 6-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Macieira in view of Sharma and Sultana, and further in view of Lindell et al. US2020/0084048 hereinafter referred to as Lindell.
As per claim 6, Macieira in view of Sharma and Sultana the method of claim 5.
Macieira in view of Sharma and Sultana does not explicitly disclose further comprising: sharing function evaluated at device and between each of devices, based at least in part on evaluating the function at the device;  sharing, at the device and between each of the devices, at least one of evaluation parameter for the device, based at least in part on sharing the function evaluated at the device; and  locally evaluating the function at each of the devices to produce respective outputs, based at least in part on the shared evaluated function at the device and the locally evaluation parameter at each of the devices.  
Lindell teaches further comprising: sharing function evaluated at device and between each of devices, based at least in part on evaluating the function at the device;  sharing, at the device and between each of the devices, at least one of evaluation parameter for the device, based at least in part on sharing the function evaluated at the device; and  locally evaluating the function at each of the devices to produce respective outputs, based at least in part on the shared evaluated function at the device and the locally evaluation parameter at each of the devices (Lindell paragraph [0078], [0080], performing signature generation using multiparty computation based on a plurality of keys).  
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macieira in view of Sharma and Sultana with the teachings of Lindell to include sharing a function evaluated between devices, sharing and evaluation parameter, and locally evaluating a function to produce outputs in order to provide multiparty computation in generating the signatures.

As per claim 7, Macieira in view of Sharma, Sultana and Lindell teaches the method of claim 6, wherein the receiving the plurality of evaluation parameters being independent of the first portion of the data and the additional portions of the data, further comprises:  locally generating a message authentication code (MAC) share at each of the devices by using the locally received evaluation parameters for each of the devices (Macieira paragraph [0057], [0062], [0068], [0072], each device generates a signature; Sultana page 102, 105, generating a MAC based on nodeID and key); and 
sharing, at the device and between each of the devices, each of the locally generated MAC shares; and sharing at least one of the received evaluation parameters for the other devices (Sultana page 102, 105, generating a MAC based on nodeID and key; Lindell paragraph [0078], [0080], performing signature generation using multiparty computation based on a plurality of keys).  

As per claim 8, Macieira in view of Sharma, Sultana and Lindell teaches the method of claim 7, further comprising:  verifying an authenticity of the data collectively generated by each of the devices by combining each of the outputs of the functions evaluated at each of the devices, based at least in part on the collective data verification parameter (Macieira Fig. 5, paragraph [0062], [0079], aggregator generates bundled data by combining outputs from each of the devices).  

As per claim 9, Macieira in view of Sharma, Sultana and Lindell teaches the method of claim 8, further comprising: signing the data using the collective data provenance information (Macieira Fig. 5, paragraph [0062], [0079], aggregator signs the bundled data).  

As per claim 10, Macieira in view of Sharma, Sultana and Lindell teaches the method of claim 9, further comprising:  reporting the data signed with the collective data provenance information, to a server (Macieira Fig. 3, paragraph [0062]-[0063], [0079]-[0080], sending the signed aggregated data to a device).  

As per claims 21-25, the claims claim an apparatus essentially corresponding to the method claims 6-10 above, and they are rejected, at least for the same reasons.

Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959. The examiner can normally be reached M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/             Primary Examiner, Art Unit 2495